EXECUTION VERSION
RESTATEMENT AGREEMENT
RESTATEMENT AGREEMENT, dated as of October 30, 2020 (this “Restatement
Agreement”), to that certain Loan and Guarantee Agreement, dated as of September
28, 2020 (the “Existing Loan and Guarantee Agreement”, and as amended and
restated by this Restatement Agreement, and as may be further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan and Guarantee Agreement”), among ALASKA AIRLINES, INC., a corporation
organized under the laws of the State of Alaska (the “Borrower”), ALASKA AIR
GROUP, INC., a corporation organized under the laws of the State of Delaware
(the “Parent”), the Guarantors party hereto from time to time, the UNITED STATES
DEPARTMENT OF THE TREASURY (“Treasury”), as Initial Lender and THE BANK OF NEW
YORK MELLON, as Administrative Agent and as Collateral Agent. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Loan and Guarantee Agreement.


W I T N E S S E T H:
WHEREAS, the Parent, the Borrower, the Guarantors Treasury and the Agents are
each party to the Existing Loan and Guarantee Agreement;


WHEREAS, the Borrower has requested that Treasury extend additional Commitments
to the Borrower (the “Additional Commitments”) as is permissible under the
Coronavirus Aid, Relief, and Economic Security Act, Pub. L. 116-136 (Mar. 27,
2020), as the same may be amended form time to time (the “CARES Act”) to the
Borrower, and Treasury is willing to do so on the terms and conditions set forth
herein;


WHEREAS, pursuant to Section 4003(h)(1) of the CARES Act, for purposes of the
Code, the Loans made pursuant to the Commitments (as increased by the Additional
Commitments being provided hereby) shall be treated as indebtedness and as
having been issued for their aggregate stated principal amount, and the interest
payable pursuant to Section 2.09(a) of the Loan and Guarantee Agreement shall be
treated as qualified stated interest;


WHEREAS, Loans made pursuant to the Commitments (as increased by the Additional
Commitments being provided hereby) will be secured by Liens on the Collateral
securing the existing Obligations, together with Liens on any Additional
Collateral, subject to the distribution priorities set forth in the Loan and
Guarantee Agreement;
WHEREAS, pursuant to Section 11.02 of the Loan and Guarantee Agreement, the
Borrower has requested amendments to the Existing Loan and Guarantee Agreement
as set forth in this Restatement Agreement; and
WHEREAS, Treasury has agreed to amend the Existing Loan and Guarantee Agreement
as more particularly set forth in this Restatement Agreement.



--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
Section 1.Additional Commitments. Treasury hereby agrees to provide Additional
Commitments to the Borrower on the Restatement Effective Date on the terms set
forth herein and in the Loan and Guarantee Agreement and the other Loan
Documents, and subject to the conditions set forth below, in an aggregate
principal amount, together with the Closing Date Commitment, not to exceed the
amount of the Commitments as defined in the Loan and Guarantee Agreement (as
amended hereby). The Additional Commitments shall be deemed to be “Commitments”
under and as defined in the Loan and Guarantee Agreement (as amended hereby) for
all purposes of the Loan and Guarantee Agreement and the other Loan Documents,
and shall be secured by the applicable Liens granted to the Collateral Agent for
the benefit of the Secured Parties and entitled to the benefits of the
applicable Security Documents.
Section 2.Amendments. Effective as of the Restatement Effective Date, (a) the
Existing Loan and Guarantee Agreement is hereby amended and restated, in its
entirety, to be in the form attached as Annex A hereto and (b) all of the other
Schedules and Exhibits to the Existing Loan and Guarantee Agreement remain in
the forms attached to the Existing Loan and Guarantee Agreement.
Section 3.Representations and Warranties. The Credit Parties represent and
warrant to the Administrative Agent, the Collateral Agent and the Lenders as of
the Restatement Effective Date that:
(a)The execution, delivery and performance by each Credit Party of this
Restatement Agreement and each other Loan Document to which it is party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of its Organizational
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material Contractual Obligation to which each Credit Party is a party or
affecting each Credit Party or the material properties of any Credit Party or
(ii) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which any Credit Party or its property is
subject or (c) violate any Law, except to the extent such violation could not
reasonably be expected to have a Material Adverse Effect.
(b)No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, each Credit Party of this Restatement Agreement or any
other Loan Document, except for (i) such approvals, consents, exemptions,
authorizations, actions or notices that have been duly obtained, taken or made
and in full force and effect and (ii) filings and consents contemplated by the
Security Documents or Section 5.14 of the Loan and Guarantee Agreement.
(c)This Restatement Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each
2

--------------------------------------------------------------------------------



Credit Party set forth on the signature pages to this Restatement Agreement.
This Restatement Agreement constitutes, and each other Loan Document when so
delivered will constitute, the legal, valid and binding obligation of each
Credit Party hereto enforceable against such Credit Party in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other Laws affecting the creditors’
rights generally and by general principles of equity.
(d)No Default exists under the Loan and Guarantee Agreement.
(e)All representations and warranties contained in the Loan and Guarantee
Agreement and the other Loan Documents are true and correct in all material
respects as of the date hereof, except to the extent that (A) such
representations or warranties are qualified by a materiality standard, in which
case they are true and correct in all respects, and (B) such representations or
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).
Section 4.Conditions Precedent to Effectiveness. The effectiveness of this
Restatement Agreement and the Additional Commitments provided hereby are subject
to the satisfaction (or waiver in accordance with Section 11.02 of the Loan and
Guarantee Agreement) of the following conditions (and, in the case of each
document specified in this Section to be received by the Initial Lender (and the
applicable Agent or Agents), such document shall be in form and substance
satisfactory to the Initial Lender and/or the applicable Agent or Agents) (the
date on which such conditions are satisfied or waived being the “Restatement
Effective Date”) when:
(a)Executed Counterparts. The Initial Lender and the Agents shall have received
from each Credit Party hereto a counterpart of this Restatement Agreement and an
Amended and Restated Horizon Aircraft, Engine and Propeller Pledge and Security
Agreement, substantially in the form attached hereto as Annex B (such amended
and restated agreement, the “Amended and Restated Horizon Pledge and Security
Agreement”), each signed on behalf of such Credit Party. Notwithstanding
anything herein to the contrary, delivery of an executed counterpart of a
signature page of this Restatement Agreement or the Amended and Restated Horizon
Pledge and Security Agreement by telecopy or other electronic means, or
confirmation of the execution of this Restatement Agreement and the Amended and
Restated Horizon Pledge and Security Agreement on behalf of a party by an email
from an authorized signatory of such party shall be effective as delivery of a
manually executed counterpart of this Restatement Agreement and the Amended and
Restated Horizon Pledge and Security Agreement.
(b)Certificates. The Initial Lender and any applicable Agent shall have received
such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Credit
Parties as the Lenders may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with the Loan Documents;
3

--------------------------------------------------------------------------------



(c)Organizational Documents. The Initial Lender shall have received customary
resolutions or evidence of corporate authorization, secretary’s certificates and
such other documents and certificates (including Organizational Documents and
good standing certificates) as the Initial Lender may request relating to the
organization, existence and good standing of each Credit Party and any other
legal matters relating to the Credit Parties, the Loan Documents or the
transactions contemplated thereby.
(d)Opinion of Counsel to Credit Parties. The Initial Lender and the applicable
Agent or Agents shall have received opinions of counsel (including opinions of
counsel covering the creation and perfection, or the continuing creation and
perfection, of the security interests on Collateral, consistent with the
opinions delivered on the Closing Date, and including substantially similar
opinions with respect to any Additional Collateral) to the Credit Parties that
are acceptable to the Initial Lender, addressed to the Initial Lender and the
applicable Agent or Agents and dated as of the Restatement Effective Date, in
form and substance satisfactory to the Initial Lender and the applicable Agent
(and the Parent hereby instructs such counsel to deliver such opinions to such
Persons).
(e)Expenses. The Borrower shall have paid all reasonable fees, expenses
(including the reasonable fees and expenses of legal counsel) and other amounts
due to the Initial Lender, the Administrative Agent and the Collateral Agent (to
the extent that statements for such expenses shall have been delivered to the
Borrower on or prior to the Restatement Effective Date); provided that such
expenses payable by the Borrower may be offset against the proceeds of any Loans
funded on the Restatement Effective Date.
(f)Officer’s Certificate. The Initial Lender shall have received a certificate
executed by a Responsible Officer of the Parent and the Borrower confirming
(i) that the representations and warranties contained in Section 3 of this
Restatement Agreement are true and correct on and as of the Restatement
Effective Date, (ii) that the information provided in the Loan Application Form
submitted by the Borrower was true and correct on and as of the date of delivery
thereof, (iii) the satisfaction of Sections 4(j) and (l) herein as of the
Restatement Effective Date, (iv) the satisfaction of all other conditions
precedent to the Restatement Effective Date described in this Section 4 and
(v) that no Default or Event of Default exists or will result from the terms of
this Restatement Agreement on the Restatement Effective Date.
(g)Appraisals. The Initial Lender shall have received Appraisals of Additional
Collateral satisfactory in form and substance and performed by an Eligible
Appraiser dated as of a date no earlier than thirty (30) days prior to the
Restatement Effective Date.
(h)Consents and Authorizations. Each Credit Party shall have obtained all
consents and authorizations from Governmental Authorities and all consents of
other Persons (including shareholder approvals, if applicable) that are
necessary or advisable in connection with this Restatement Agreement, any Loan
Document, any of the transactions contemplated hereby or thereby or the
continuing operations of the Credit Parties and each of
4

--------------------------------------------------------------------------------



the foregoing shall be in full force and effect and in form and substance
satisfactory to the Initial Lender.
(i)Lien Searches. The Initial Lender shall have received (i) UCC, Intellectual
Property and other applicable lien searches, including tax and judgment liens
searches, conducted in the jurisdictions and offices where such liens on
material assets of the Credit Parties are required to be filed or recorded, in
each case, as of the date that such lien searches were last conducted pursuant
to the Loan and Guarantee Agreement and (ii) to the extent any Additional
Collateral consists of (x) Aircraft and Engine Assets (as defined in the Pledge
and Security Agreements), aircraft registry lien searches conducted with the FAA
and the International Registry or (y) Spare Part Assets (as defined in the
Pledge and Security Agreements), registry lien searches conducted with the FAA
(with reference to each Designated Spare Parts Location set forth on Schedule
2.1 of the Pledge and Security Agreements), in each case, reflecting the absence
of Liens on the assets of the Credit Parties, other than Permitted Liens or
Liens to be discharged on or prior to the Restatement Effective Date pursuant to
documentation satisfactory to the Initial Lender.
(j)Collateral Coverage Ratio. On the Restatement Effective Date (and after
giving pro forma effect to any Borrowings on such date), the Collateral Coverage
Ratio shall not be less than 2.0 to 1.0.
(k)Solvency Certificate. The Initial Lender shall have received a certificate of
the chief financial officer or treasurer (or other comparable officer) of the
Parent certifying that the Borrower and its Subsidiaries (taken as a whole) are,
and will be immediately after giving effect to the Restatement Agreement,
Solvent.
(l)No Material Adverse Effects. Since the Closing Date, (i) there has been no
event or circumstance that, either individually or in the aggregate, has had or
could reasonably be expected to have a Material Adverse Effect and (ii) none of
the Credit Parties has made a Disposition (including any sale of Currency) of
any assets of the type that would be included in the Collateral other than as
would have been permitted under the Loan and Guarantee Agreement.
(m) Audits. On the Restatement Effective Date, the opinion of the independent
public accountants (after giving effect to any reissuance or revision of such
opinion) on the most recent audited consolidated financial statements delivered
by the Parent pursuant to Section 5.01(a) of the Loan and Guarantee Agreement
shall not include a “going concern” qualification under GAAP as in effect on the
date of this Restatement Agreement or, if there is a change in the relevant
provisions of GAAP thereafter, any like qualification or exception under GAAP
after giving effect to such change; and
(n)Perfection Certificate. The Initial Lender and the Agents shall have received
from each Credit Party hereto an amended and restated Perfection Certificate or
supplement thereof, updated to include all Additional Collateral, signed on
behalf of such Credit Party. Notwithstanding anything herein to the contrary,
delivery of an executed signature page of an amended and restated Perfection
Certificate or supplement thereof by
5

--------------------------------------------------------------------------------



telecopy or other electronic means, or confirmation of the execution of an
amended and restated Perfection Certificate or supplement thereof on behalf of a
party by an email from an authorized signatory of such party shall be effective
as delivery of a manually executed counterpart of an amended and restated
Perfection Certificate or supplement thereof.
(o)Perfection of Liens on Collateral. On or prior to the Restatement Effective
Date, in connection with the execution of the Pledge and Security Agreements,
the Perfection Requirement (as defined in the Pledge and Security Agreements)
shall have been satisfied and all of the perfection steps thereunder shall have
been completed, and copies or evidence, if available, of any relevant filings,
recordings and other perfection documentation shall have been provided to the
Initial Lender, the Administrative Agent and the Collateral Agent.
Section 5.Miscellaneous.
(a)Fees. The Borrower shall pay all fees required to be paid to the
Administrative Agent, the Collateral Agent and the Lenders and all expenses
(including fees and expenses of counsel) required to be paid to the
Administrative Agent, Collateral Agent and the Lenders, in each case as required
by and in accordance with the terms of the Loan and Guarantee Agreement, as they
are due and payable in connection with this Restatement Agreement.
(b)Continued Effectiveness. Notwithstanding anything contained herein, the terms
of this Restatement Agreement shall not constitute a novation or termination of
the Existing Loan and Guarantee Agreement or any other Loan Documents and are
not intended to and do not serve to effect a novation or termination of the
obligations outstanding under the Existing Loan and Guarantee Agreement or
instruments guaranteeing or securing the same, which instruments shall remain
and continue in full force and effect.
(c)Governing Law; Jurisdiction, Etc. THIS RESTATEMENT AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE FEDERAL LAW OF THE UNITED
STATES IF AND TO THE EXTENT SUCH LAW IS APPLICABLE, AND OTHERWISE IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.
(d)WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH CREDIT
PARTY AND EACH LENDER HEREBY UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY CIVIL
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
(e)Entire Agreement. This Restatement Agreement, the Loan and Guarantee
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and
6

--------------------------------------------------------------------------------



understandings, oral or written, relating to the subject matter hereof. The
Borrower and the Agents hereby designate this Restatement Agreement as a Loan
Document.
(f)Counterparts. This Restatement Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Restatement Agreement by facsimile or in electronic (e.g., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.
(g)Electronic Execution. The words “execution,” “signed,” “signature,” and words
of like import in this Restatement Agreement shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
(h)Successors and Assigns. When this Restatement Agreement has been executed by
the Parent, the Borrower, the Guarantors, the Agents and the Lenders party
hereto, this Restatement Agreement shall thereafter be binding upon and inure to
the benefit of the parties and their respective successors and assigns, in
accordance with the terms of the Loan and Guarantee Agreement.
(i)Severability. If any provision of this Restatement Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Restatement Agreement and the other Loan Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
(j)Headings. The headings of this Restatement Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
(k)Direction to Agents. The Lenders party hereto hereby authorize and direct the
Administrative Agent and the Collateral Agent to execute and deliver this
Restatement Agreement.
(l)Release by Credit Parties. Each Credit Party hereto hereby acknowledges and
agrees that it has no actual knowledge of any defenses or claims against any
Lender, the Agents, any of their respective Affiliates or any of their
respective officers, directors, employees, attorneys, representatives,
predecessors, successors or assigns with
7

--------------------------------------------------------------------------------



respect to the Obligations, and that if such Credit Party now has, or ever did
have, any defenses or claims with respect to the Obligations against any Lender,
the Agents, any of the respective Affiliates or any of their respective
officers, directors, employees, attorneys, representatives, predecessors,
successors, or assigns, whether known or unknown, at law or in equity, from the
beginning of the world through this date and through the time of effectiveness
of this Restatement Agreement, all of them are hereby expressly WAIVED, and the
Borrower hereby RELEASES each Lender, each Agent, their respective Affiliates
and their respective officers, directors, employees, attorneys, representatives,
predecessors, successors and assigns from any liability therefor.
(m) No Liability of Agents. The Agents assume no responsibility for, and shall
be entitled to rely on, without any obligation to ascertain or investigate, the
correctness of the recitals and statements contained herein. The Agents shall
not be liable or responsible in any manner whatsoever for, or in respect of, the
validity or sufficiency of this Restatement Agreement.
Section 6.Reaffirmation.
(a)Each Credit Party hereto hereby consents to the execution, delivery and
performance of this Restatement Agreement and agrees that each reference to “the
Loan and Guarantee Agreement,” “this Agreement,” “hereunder,” “hereof” or words
of like import referring to the Loan and Guarantee Agreement in the Loan
Documents shall, on and after the Restatement Effective Date, be deemed to be a
reference to the Loan and Guarantee Agreement, as amended and restated by this
Restatement Agreement.
(b)Each Credit Party hereto hereby reaffirms all of its respective obligations
and liabilities under the Loan Documents to which it is a party, as such
obligations and liabilities have been amended by this Restatement Agreement, and
acknowledges and agrees that such obligations and liabilities remain in full
force and effect.
(c)Each Credit Party hereto hereby irrevocably and unconditionally ratifies each
Loan Document to which it is a party (as such Loan Documents are amended to and
including the date hereof) and ratifies and reaffirms such Credit Party’s
guarantee and grant of liens and security interests under the Security Documents
and confirms that the guarantees, liens and security interests granted
thereunder continue to secure the Obligations, including, without limitation,
any additional Obligations resulting from or incurred pursuant to the Loan and
Guarantee Agreement.
Section 7.Post-Closing Matters.
(a)Opinion of Crowe & Dunlevy. The Initial Lender and the applicable Agent or
Agents shall receive all opinions of Crowe & Dunlevy (including opinions
covering the creation and perfection, or the continuing creation and perfection,
of the security interests on Collateral, consistent with the opinions delivered
by Crowe & Dunlevy on the Closing Date, and including substantially similar
opinions with respect to any Additional Collateral), aviation counsel to the
Credit Parties, that are acceptable to the Initial Lender,
8

--------------------------------------------------------------------------------



addressed to the Initial Lender and the applicable Agent or Agents and dated no
later than two (2) Business Days after the Restatement Effective Date, in form
and substance satisfactory to the Initial Lender and the applicable Agent (and
the Parent hereby instructs Crowe & Dunlevy to deliver such opinions to such
Persons). Failure to comply with this Section 7(a) shall constitute a Default
under the Loan and Guarantee Agreement.


[Remainder of this page intentionally left blank.]


9


--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the undersigned have caused this Restatement Agreement
to be duly executed by their duly authorized representatives, all as of the day
and year first above written.






ALASKA AIRLINES, INC., as Borrower




By:    _______________________
    Name:
    Title:


[Signature Page to Restatement Agreement – Alaska Airlines]


--------------------------------------------------------------------------------





ALASKA AIR GROUP, INC., as Parent and Guarantor




By:    _______________________
    Name:
    Title:


[Signature Page to Restatement Agreement – Alaska Airlines]


--------------------------------------------------------------------------------





HORIZON AIR INDUSTRIES, INC., as Guarantor




By:    _______________________
    Name:
    Title:


[Signature Page to Restatement Agreement – Alaska Airlines]


--------------------------------------------------------------------------------



                        
UNITED STATES DEPARTMENT OF THE TREASURY, as the Initial Lender and a Lender




By:    _______________________
    Name:
Title:




















    
    
[Signature Page to Restatement Agreement – Alaska Airlines]


--------------------------------------------------------------------------------

        


THE BANK OF NEW YORK MELLON, as Administrative Agent




By:    _______________________
    Name:
    Title:


THE BANK OF NEW YORK MELLON, as Collateral Agent




By:    _______________________
    Name:
    Title:


[Signature Page to Restatement Agreement – Alaska Airlines]


--------------------------------------------------------------------------------

        Annex A
Form of Amended and Restated Loan and Guarantee Agreement














--------------------------------------------------------------------------------

        Annex B
Form of Amended and Restated Horizon Pledge and Security Agreement



